MEMORANDUM **
This is an appeal from the district court’s judgment dismissing appellant’s first amended complaint for lack of subject matter jurisdiction.
A review of the record and the opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). First, the Social Security Administration regulations bar judicial review of an order “[djenying a request to be made a representative payee.” 20 C.F.R. § 404.903(c). Additionally, federal courts do not have jurisdiction to entertain appellant’s other claims. Thus, the district court was correct in dismissing appellant’s first amended complaint without leave to amend.
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.